Citation Nr: 1741785	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-26 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1991.  The Veteran had a period of active duty for training (ACDUTRA) from July 1991 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board in January 2015, August 2015, February 2016, and December 2016, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.


FINDING OF FACT

The most probative evidence of record does not reflect a current disability, shown by a diagnosis of a psychiatric condition, to include bipolar disorder, conforming to the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV) or Fifth Edition (DSM-V).


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include bipolar disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332   (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran contends that she has a psychiatric disorder that is etiologically related to her service.  At her May 2014 Board hearing, the Veteran testified that she has had many different diagnoses for her mental health condition, but that she has consistently received treatment for the same symptoms.  The Veteran also testified that her psychological symptoms pre-existed service.  The Veteran contends that her pre-existing psychological symptoms were aggravated by service.  Lay witness statements contend that prior to service, the Veteran was easy going and laid back, and after service she was irritable, angry, and defensive.  Further, a lay witness contends that the Veteran had reduced focus following service. 

Treatment records and VA examinations indicate that the Veteran has many prior diagnoses, to include bipolar disorder, dysthymic disorder, depressive disorder, personality disorder, mood disorder, anxiety disorder, substance abuse, and complicated grief disorder.  

At an August 2011 VA examination, the examiner opined that the Veteran met the criteria for bipolar disorder, but that it has a genetic substrate, and more likely than not, came from her father.  The examiner noted that behavior consistent with bipolar disorder existed long before her enlistment, and that evidence of the disorder during enlistment constituted the normal course of the illness rather than an exacerbation.  He stated that the bipolar disorder was less likely than not caused by or a result of service.  2012 VA treatment records provided the diagnoses of anxiety disorder, mood disorder, and depressive disorder.  

A March 2015 VA examination found diagnoses of borderline personality disorder and major depressive disorder.  The examiner indicated that the Veteran did not report symptoms that meet a clear diagnosis of bipolar I or II.  The examiner noted substance abuse that would mimic manic episodes.  The examiner opined that the Veteran's depressive disorder did not clearly or unmistakably exist prior to active military service.  Further, the examiner stated that the depressive disorder was less likely than not incurred in, caused by, or otherwise related to active service.  A May 2015 addendum opinion indicated that, although the Veteran had multiple events in her youth that would cause personality disorder, there was no clear symptomatology prior to service.  Thus, the examiner found there was not clear evidence that the personality disorder existed prior to service, and that it was therefore less likely than not aggravated by service.  He further opined that the Veteran's personality disorder was less likely than not due to or caused by the Veteran's service.  The Veteran was noted as a poor historian.

A December 2015 addendum opinion indicated that there was no clear evidence a mental health diagnosis existed prior to service, and that the Veteran's self-reporting is unreliable given information presented upon VA examination and with other providers.  The opinion stated that the Veteran's depressive disorder was less likely than not incurred in or caused by service.  The examiner noted remarkable performance records in service, and that no service treatment records were present to indicate a diagnosis of mental health problems.

A March 2016 addendum opinion stated that the Veteran's prior diagnoses of anxiety, dysthymia, mood disorder, and grief disorder were less likely than not related to or otherwise caused by the Veteran's service.  The opinion further stated it was less likely than not that the Veteran experienced psychosis that manifested within one year after discharge from active service.  The provider noted there was no clear symptomatology during or immediately after service, and that the Veteran's personnel records were exemplary.  The opinion pointed out that no provider has made statements on how they were differentiating symptoms of anxiety, mood disorder, and bipolar from those caused by substance abuse.  The opinion conjectured that the Veteran was misdiagnosed with a mood disorder, and attributed that to substance abuse.  The examiner indicated the only way to properly attribute symptoms is when the Veteran had abstained from drug use for six months.  The provider limited their rationale in this regard.  

The Veteran attended her last VA examination in March 2017.  There, the examiner diagnosed her with a specified personality disorder, with dependent and borderline traits, that is less likely than not caused by or a result of her military service.  The examiner also diagnosed her with cocaine use disorder, in early remission per Veteran report, that is not caused by or a result of military service, but is related to the personality disorder.  The examiner noted that all current symptoms are related to the Veteran's personality disorder.  The examiner stated that there is a high degree of overlap between the two diagnoses.  The Veteran denied drug use for the last two years except for a week long period of cocaine use.  The examiner noted mental health notes from September 2016 showing cocaine use for two months.  The examiner indicated that the Veteran had no other symptoms attributable to other mental disorders.  

The March 2017 examiner further stated that, "[b]y definition, personality disorders originate in childhood with symptoms that typically worsen and become more prominent throughout adolescence and young adulthood, before appearing less severe in late adulthood.  Childhood histories of abuse, neglect, emotional invalidation, and disturbed attachment patterns are strongly correlated with the development of dependent and borderline personality symptoms.  [The] Veteran's history is highly consistent with the typical conditions which lead to the emotional, interpersonal, and perceptual disturbances which characterize dependent and borderline personality traits."

The examiner then explained that the symptoms of borderline personality are highly characterized by emotional lability, including anxiety, depression, and anger.  The examiner emphasized that such symptoms do not represent separate disorders, but are described as a persistent and characterological tendency toward rapid mood shifts which include these emotional states.  The examiner stated that the Veteran's reports of such symptoms are normal given the current diagnoses.  The examiner noted that the Veteran did not report symptoms consistent with bipolar disorder, and noted that such symptoms only occurred when the Veteran used cocaine, per conversation with the Veteran.  

Notably, the examiner stated that bipolar disorder is commonly misdiagnosed with persons abusing cocaine, and that it is ill-advised for clinicians to diagnose both without clear and reliable evidence that the patient meets the bipolar criteria during sobriety.  The examiner also indicated that a misdiagnosis of bipolar was also common for persons with borderline personality traits due to rapid mood shifts, and that it appeared that this Veteran was misdiagnosed.  The examiner re-emphasized that the Veteran's mood lability was consistent with borderline personality disorder.  The examiner indicated that the Veteran's good performance as shown by service personnel records is consistent with a diagnosis of borderline personality disorder, as those with borderline personality disorder function best in highly structured environments.  The examiner also related the Veteran's reports of in-service conflict as highly consistent with borderline personality disorder.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board affords great probative weight to the findings of the March 2017 VA examiner with regard to her characterization of the Veteran's mental health condition, the onset and course of personality disorders, and prior misdiagnoses of the personality disorder.  The examiner interviewed the Veteran, reviewed the complete record, and applied her medical and psychological expertise.  The examiner's opinion was more thorough and reasoned than prior opinions, and addressed the Veteran's prior diagnoses and symptomatology as they apply to her diagnosis of borderline personality disorder.  The Board affords less weight to the August 2011 VA examination, as multiple subsequent providers noted the problems with diagnosing bipolar disorder without sobriety.  Further, no other VA opinion or examination found a diagnosis of bipolar disorder to be proper.  The Board affords less probative weight to the March 2015 VA examination and May 2015 addendum opinion, as neither addressed prior diagnoses of anxiety and depression.  However, insofar as those opinions both diagnosed the Veteran with borderline personality disorder, the Board affords them more probative weight.  The Board affords less probative weight to the December 2015 VA opinion because it failed to address prior diagnoses other than depressive disorder.  The opinion further stated that there was no evidence of mental health symptoms in service, but failed to note an April 1991 record showing the Veteran feeling "less depressed" and the Veteran's contentions regarding chronicity of symptoms.  The Board similarly affords less weight to the March 2016 VA opinion, as it did not address the 1991 record when asserting that there were no mental health symptoms in service.  The Board affords the opinion probative weight insofar as it discusses misdiagnosis and the complexity surrounding concurrent substance abuse.  

While the Veteran and lay witnesses are competent to report symptoms observable to a layperson, they are not considered competent to attribute her current mental health symptoms to a specific cause or disorder, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board affords greater probative weight to the opinions of the expert medical professionals in the record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In light of the above, Board finds that the most probative evidence of records shows that the Veteran's current mental health condition is best characterized by a personality disorder and substance abuse disorder, as described by the March 2017 VA examiner.

While a character or personality disorder may be a psychiatric disorder, it is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303 (c) (personality disorders . . . are not diseases or injuries within the meaning of applicable legislation); 38 C.F.R. §§ 4.9, 4.127 (personality disorders are not diseases or injuries for compensation purposes).  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (personality disorder is an exclusion in § 3.303(c) and are excluded as noncompensable); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (A personality disorder, therefore, is not the type of disease-or injury-related defect to which the presumption of soundness can apply).  However, the Board acknowledges that disability resulting from a psychiatric disorder that is superimposed upon a personality disorder may be service connected.  38 C.F.R. § 4.27 (2016).  As the March 2017 VA examiner opined that there are no other symptoms not attributable to the Veteran's personality disorder, the Board finds that the record does not show that there is a disability resulting from a psychiatric disorder that is superimposed upon a personality disorder.

Further, direct service connection may be granted only when a disability was incurred in the line of duty, and not the result of a Veteran's own willful misconduct or for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301 (a).  In this case, the most probative evidence of record does not show that the Veteran's substance abuse is secondary to, or a symptom of a service-connected disorder.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).

In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include bipolar disorder.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric disability, to include bipolar disorder, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


